DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 07/29/2022 has been entered in the case. Claims 1-10 are pending for examination and claim 11 is cancelled.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over under 35 U.S.C. 103 as obvious over Winkelman (US 4,542,742) in view of J. C. Silliman (US 1,561,116).
Regarding claim 1, Winkelman discloses a device is capable of marking or guiding injection sites for subsequent injection.  
The recitation that “for marking injection sites for subsequent injections” has not been given patentable weight because it has been held that a preamble is denied the effect of a limitation where the claim is drawn to a structure and the portion of the claim following the preamble is a self-contained description of the structure not depending for completeness upon the introductory clause.  Kropa v. Robie, 88 USPQ 478 (CCPA 1951).  In this case, although the device’s Winkelman is used for guiding incisional or cutting into a skin area; however, before making an insertion or cutting or injection into a skin area, it is well-known in the medical art that a user/physician must perform a step of marking on the patient’s skin for accuracy inserting into a target area.  Thus, a person skilled in the art would recognize that the device in Winkelman can be used for marking or guiding injection sites for subsequent injection.  
Winkelman discloses the device 1 in Figs. 1-3 for marking injection sites for subsequent injections, comprising:
a disc portion 5 and a handle portion 7 having a proximal end (being connected to a disc 5) and a distal end (away from the disc 5); the disc portion 5 extending radially from an aperture 2 to a periphery 5 (an outer surface of the disc portion 5), the disc portion 5 having a bottom surface configured to contact a patient, a top surface opposite the bottom surface, and a side surface 14 extending from the top surface to the bottom surface wherein the side surface 14 comprises an inner side surface 2 forming the aperture 2 and an outer side surface 14 forming the periphery 5, the aperture 2 comprises a continuous boundary; 
the distal end of the handle portion 2 coupled to the outer side surface the disc portion, wherein the handle portion is bent relative to the disc portion at a bending line (14); wherein each portion of the handle portion 7 extends outwardly from the bending line; 
Winkelman discloses wherein the handle portion comprises a flat surface extending (almost) from the bending line to the proximal end (e.g. a thumb rest 18 divides the flat surface in two separate portions).  Meanwhile, the claimed invention requires that the handle portion comprises a flat surface extending from the bending line to the proximal end.
Silliman discloses a device for guiding injection site for subsequently injection.  A person skilled in the art would recognize that the device in Silliman can be used for marking or guiding injection sites for subsequent injection.  Silliman discloses the device comprising: a disc portion 12; a handle portion 11 having a proximal end (at the end of the handle portion 11 being located away from the disc portion 11) and a distal end (a portion being connected to element 13); wherein the handle portion 11 is bent relative to the disc portion 12 at a bending line 13; wherein each portion of the handle portion 11 extends outwardly from the bending line 13; wherein the handle portion comprises a flat surface extending from the bending line to the proximal end.    
It would have been obvious to one of ordinary skill in the art, prior to the effective filling date of the claimed invention to modify a handle portion of the device of Winkelman with providing a flat surface extending from a bending line to a proximal end of the handle portion (without including knurled thumb rest), as taught by Silliman, in order to provide a simple design for saving cost of manufacturing but provide the same function of securely and firmly holding the device during perform a procedure. It is noted that a user can rest a thumb rest in anywhere along the handle portion in the Silliman but does not necessary hold in one location in the handle portion in the Winkelman. 
Note: there are two options for Winkelman in view of Silliman such as: option 1) the handle portion in Winkelman does not include the thumb rest 8 (as taught by Silliman); or option 2) replacing the handle portion 11 of Silliman with the handle portion 7 of Winkelman, see marked-up figures below. 

    PNG
    media_image1.png
    251
    662
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    342
    652
    media_image2.png
    Greyscale

Regarding claims 2-5 and 8-9, Winkelman in view of Silliman discloses the claimed invention except for the limitation that a disc diameter of the disc portion is between 10-60mm (or the disc diameter is 30 mm); an aperture diameter of the aperture is between 2.0-10 mm (or the aperture diameter is 6.0 mm); a thickness (e.g. assuming thickness of the disc portion) is between 0.5-5.0mm (or the thickness is 2.0 mm).  It would have been obvious to one having ordinary skill in the art at the time of the invention was made to obtain a disc diameter, an aperture diameter and a thickness of the disc portion, as required in the claimed invention, since it has been held that these values of a result effective variable involve only routine skill in the art, for example, depending on a size of a target tissue of injection.
Regarding claims 6-7, Winkelman in view of Silliman discloses the claimed invention, as discussed in the claim 1 above. It appears in Fig. 1 in Winkelman (or the marked-up figures above) that the handle portion is bent relative to the disc portion forming a bend-angle about 45o which is in the required range of 45-179o. In addition, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to obtain the handle portion being formed a bend-angle of 154 degrees, as required in the claimed invention, since it has been held that these values of a result effective variable involve only routine skill in the art. For example: the handle portion being located at opposite/left side for left hand’s user. 
Regarding claim 10, Winkelman in view of Silliman discloses the claimed invention, as discussed in the claim 1 above.  Both of Winkelman and Silliman discloses that the disc portion and the handle portion comprise a monolithic piece
Note: the term “monolithic” defines a single piece or cast in a single piece.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the disc portion and the handle portion formed as a single piece, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUYNH-NHU HOANG VU whose telephone number is (571)272-3228. The examiner can normally be reached M-F 7:30 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/QUYNH-NHU H. VU/             Primary Examiner, Art Unit 3783